DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (U. S. Patent No. 5, 293, 380).
	Regarding claim 1, Kondo discloses a first apparatus (base station as disclosed in Fig. 4, column 4, lines 29-54) in a synchronization system, the first apparatus comprising: 
a detector (uplink delay circuit as disclosed in column 4, lines 29-54) configured to detect a request signal (transmission pulse) generated by a second apparatus (synchronous pulse generator of the control circuit); and 
a generator (uplink delay circuit) configured to: generate a response signal (return pulse as disclosed in column 4, lines 29-54) corresponding to the request signal, and output the response signal (as disclosed in column 4, lines 44-54), wherein the request signal received through a cable (element 15) from the second apparatus and wherein the response signal is transmitted to the second apparatus through the cable (element 15).
	Regarding claim 14, the claimed method includes features corresponding to the above rejection of claim 1, which is applicable hereto.  

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (U. S. Patent No. 5, 293, 380) in view of Strzelec et al. (U. S. Patent No. 6, 320, 507).
	Regarding claims 2 and 15, Kondo discloses the request signal includes a power (pulse) signal having a pre-defined length of one TDMA frame period (as disclosed in column 56-64).  Kondo does not specifically disclose the detector is further configured to detect a disappearance of the power signal.
	However, Strzlec et al. also discloses a synchronization system which includes generation of a power signal (synchronization signal as disclosed in column 7, lines 28-64), wherein the disappearance (failure to receive) of the power signal is detected (see column 7, lines 28-64).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/apparatus of Kondo with the detection of the power signal as taught by Strzlec et al. since Strzlec et al. discloses detection of the disappearance of the power signal can enable the synchronization system to maintain synchronization without the presence of the power signal (see column 7, lines 47-64).

Allowable Subject Matter

6.	Claims 3-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571)-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 19, 2022